889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mildred MILLER, Plaintiff-Appellant,v.Patrick KANE, Warden;  Lt. Easton;  Lt. Daniels;  Lt. Cole;John Does I-III;  Jane Does I-III, Defendants-Appellees.
No. 89-6293.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that on October 2, 1989, the magistrate entered a report and recommendation recommending that the civil action be dismissed.  Appellant appealed on October 12, 1989, from the October 2, 1989, report and recommendation.


4
This court lacks jurisdiction in this appeal.  An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith ), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate in the instant case was not given plenary jurisdiction.


5
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation